Name: Commission Regulation (EEC) No 78/80 of 16 January 1980 fixing, for the marketing year 1979/80, the average world market price and the indicative yield for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 80 Official Journal of the European Communities No L 12/11 COMMISSION REGULATION (EEC) No 78/80 of 16 January 1980 fixing, for the marketing year 1979/80, the average world market price and die indicative yield for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1900/74 of 15 July 1974 on special measures for soya beans (*), as amended by Regulation (EEC) No 2360/77 (2), and in particular Article 2 (4) thereof, Whereas, pursuant to Council Regulation (EEC) No 1777/76 (3), an average world market price for soya beans and an indicative yield for soya beans harvested in the Community should be fixed according to the criteria laid down in the said Regulation ; Whereas Article 1 of Commission Regulation (EEC) No 1790/76 (4), as amended by Regulation (EEC) No 1449/79 (5), provides that this average price is to be the arithmetic mean of the world prices as referred to in that Article recorded each week over a representa ­ tive period ; Whereas the most representative period for the marketing of Community soya beans may be taken to be that from 29 October to 14 December 1979 ; whereas this is, therefore, the period to be taken into account ; Whereas the application of these provisions produces the average world market price for soya beans speci ­ fied below ; Whereas, in accordance with Article 10 of Regulation (EEC) No 1790/76, the producer Member States have supplied the Commission with the results of the sampling referred to in Article 3a of that Regulation ; whereas, on the basis of those results, it appears that in France for no cultivation method used or for any homogeneous production area does the average yield exceed the minimum yield of 2 000 kilograms per hectare referred to in the last subparagraph of Article 2 (2) of Regulation (EEC) No 1900/74 ; whereas that minimum yield should therefore be considered as the indicative yield for all soya beans harvested in France ; Whereas for Italy it appears from the results referred to above that the average yield in the main production areas is 2 200 kilograms per hectare ; whereas, there ­ fore, this should be taken as the indicative yield for all soya beans harvested in Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1979/80, the average world market price for soya beans shall be 20-187 ECU per 100 kilograms. Article 2 For the marketing year 1979/80, the indicative yield per hectare for soya beans harvested :  in France, shall be 2 000 kilograms ;  in Italy, shall be 2 200 kilograms. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 201 , 23 . 7. 1974, p . 5. O OJ No L 277, 29 . 10 . 1977, p . 1 . (J) OJ No L 199, 24. 7. 1976, p . 5 . ( «) OJ No L 199, 24. 7. 1976, p. 37. (*) OJ No L 176, 13 . 7. 1979, p. 24.